947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gilberto MUNOZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-3307.
United States Court of Appeals, Sixth Circuit.
Oct. 31, 1991.

Before ALAN E. NORRIS and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Gilberto Munoz, a pro se Ohio prisoner, appeals the district court's order denying his motion to vacate filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Munoz pleaded guilty to aiding and abetting the possession with intent to distribute heroin and was sentenced to 60 months imprisonment.   Munoz did not file a direct appeal.   In his motion to vacate, Munoz alleged that:  (1) his conduct was insufficient to meet the elements of the charged offense;  (2) he received ineffective assistance of counsel;  and (3) his sentencing did not conform with the requirements of Fed.R.Crim.P. 32.   The district court determined that Munoz's claims were without merit and denied his motion.   Munoz has filed a timely appeal.   In his brief, he requests the appointment of counsel and a transcript at government expense.


3
Upon review, we affirm the district court's judgment.   Munoz has failed to establish a denial of a substantive right or defects in his proceedings which are inconsistent with the rudimentary demands of fair procedure.   United States v. Timmreck, 441 U.S. 780, 783-84 (1979).


4
Accordingly, we deny Munoz's request for counsel and transcript and affirm the judgment for the reasons set forth in the district court's opinion and order filed on January 17, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.